EXHIBIT 10.14

AMENDMENT TO
ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION
EMPLOYMENT AGREEMENT WITH EXECUTIVE OFFICER

          This Amendment to the Employment Agreement (the “Employment
Agreement”) entered into as of December 1, 2003 by and between Astoria Federal
Savings and Loan Association, a savings association organized and operation
under the federal laws of the United States(the “Association”) and Gary T.
McCann (the “Executive”) is entered into as of August 15, 2007.

WITNESSETH:

          WHEREAS, the Association and Executive have previously entered into
the Employment Agreement which remains in full force and effect; and

          WHEREAS, the Association has realigned its executive management staff;
and

          WHEREAS, prior to such realignment the Executive served as Executive
Vice President; and

          WHEREAS, following such realignment Executive has agreed to continue
to serve as Executive Vice President; and

          WHEREAS, the Board of Directors of the Association has determined that
it is in the best interests of the shareholders of the Association to rescind
the Association’s mandatory retirement policy for executive officers;

          NOW THEREFORE, in consideration of the premises and the mutual
covenants and conditions hereinafter set forth, the Association and Executive
hereby agree to amend the Employment Agreement as follows from and after the
date hereof:

           A)     

Section 4. Cash Compensation. of the Employment Agreement is amended to replace
the salary set forth in such Section from an initial annual rate of Two Hundred
Twelve Thousand Dollars ($212,000) to an initial annual rate of Four Hundred
Thousand Dollars ($400,000) which the Association and Executive acknowledge is
Executive’s current rate of annual salary.

    B)     

Section 10. Termination without Additional Association Liability. of the
Employment Agreement is amended by deleting Section 10(a)(v).

 

Page 1 of 3

--------------------------------------------------------------------------------




  C)     

Section 29. Compliance with Section 409A of the Code. is added to the Employment
Agreement to state as follows:

                  

Section 29. Compliance with Section 409A of the Code.

          In the event that this Agreement is construed to be a non-qualified
deferred compensation plan described in section   409A of the Code, the
Agreement shall be operated, administered and construed so as to conform to the
requirements of section 409A.         D)     

The Employment Agreement is in all other respects confirmed and ratified and the
Employment Agreement, as amended by this amendment remains in full force and
effect.

 

          IN WITNESS WHEREOF, the Association has caused this Amendment to be
executed and Executive has hereunto set his hand, all as the 15th day of August
2007.

Attest:   ASTORIA FEDERAL SAVINGS AND LOAN     ASSOCIATION                      
  /S/ Alan P. Eggleston   By:   /S/ George L. Engelke, Jr. Alan P. Eggleston  
Name: George L. Engelke, Jr.     Title: Chairman and Chief Executive Officer  
[Seal]                 /S/ Gary T. McCann     Gary T. McCann


Page 2 of 3

--------------------------------------------------------------------------------




STATE OF NEW YORK )         )   SS.:   COUNTY OF NASSAU )      


          On this 15th day of August 2007, before me, the undersigned,
personally appeared George L. Engelke, Jr., personally known to me or proved to
me on the basis of satisfactory evidence to be the individual(s) whose name(s)
is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

  /S/ Marygrace Farruggia             Notary Public   Marygrace Farruggia  
Notary Public, State of New York   No. 4998931   Qualified in Suffolk County  
Commission Expires 7/13/2010


STATE OF NEW YORK )         )   SS.:   COUNTY OF NASSAU )      

          On this 15th day of August 2007, before me, the undersigned,
personally appeared Gary T. McCann, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

  /S/ Marygrace Farruggia             Notary Public   Marygrace Farruggia  
Notary Public, State of New York   No. 4998931   Qualified in Suffolk County  
Commission Expires 7/13/2010


Page 3 of 3

--------------------------------------------------------------------------------